VAUGHN, Judge.
Defendant contends that the officer violated defendant’s constitutional rights when, prior to giving Miranda warnings, he asked defendant if he had been drinking. We have previously held that under similar circumstances, the rules of Miranda have no application. State v. Tyndall, 18 N.C. App. 669, 197 S.E. 2d 598, cert. den., 284 N.C. 124, 199 S.E. 2d 662. The assignment of error is overruled.
Defendant also argues that because he “never waived his right to counsel and was not informed of his breathalyzer statutory right prior to his consent to the breathalyzer examination,” the results of the breathalyzer test should have been excluded at trial. Defendant argues that “[t]he procedure whereby the arresting patrolman obtained appellant’s consent for a breathalyzer examination was in direct violation of appellant’s constitutional and statutory rights.” (Emphasis added.) Miranda does hot require that an accused subjected to a blood of breath test be warned that the results may be used against him. Schmerber v. California, 384 U.S. 757, 86 Sup. Ct. 1826; State v. Randolph, 273 N.C. 120, 159 S.E. 2d 324.
The statute, G.S. 20-16.2 does, however, require that before the test is administered, an accused must be permitted to call an attorney and to select a witness to observe testing procedures. *470The record discloses that before the test was administered, defendant was advised of these rights and expressly declined to exercise them. Defendant contends that the results of the test should, not have been admitted as evidence because he agreed to take the test as a result of inquiry by the officer prior to being advised of his right to call counsel. We do not agree. Defendant was free to withdraw from his agreement to take the test.
No error.
Chief Judge Brock and Judge Parker concur.